99 N.Y.2d 609 (2003)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. ROBERT E. WHITEHEAD, Appellant,
v.
VICTOR HERBERT, as Superintendent of Attica Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted December 16, 2002.
Decided February 25, 2003.
On the Court's own motion, appeal transferred, without costs, to the Appellate Division, Fourth Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion (NY Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.